Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
6/02/2022 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 10/14/2021, Applicant, on 3/02/2022, amended claims 1, 6, and 11; Claims 1, 3-6, and 8 - 11 are pending in this application and have been rejected below.
Response to Arguments
Applicant’s arguments filed June 2, 2022 have been fully considered and Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed June 2, 2022.
On pages 9-16 of the Remarks regarding 35 U.S.C. § 101, the 35 U.S.C. §101 has been withdrawn. 
On Pg. 22-35 regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered and are persuasive. 35 U.S.C. § 103 rejection has been withdrawn.  
Reasons for Eligibility under 35 USC § 101
The reasons for withdrawal of the rejection of claims  1, 3-6, and 8 - 11  under 35 U.S.C. 101 can be found below:
Based on current claim language and USPTO Guidance, as a whole, this integrates the judicial exception into a practical application for estimating product demand transfer and improves the computing technology by iteratively finding and stabilizing an optimal multivariate multi-structure based on the identified optimal aggregation level for the different scenarios; and iteratively learning the multivariate multi-structure machine learning model based on the optimal multivariate multi-structure for the different scenarios and sales performance at individual product level when all products are available and when some of the products are missing. Thus, the 35 U.S.C. § 101 rejection has been withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,188,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of estimating sales demand transfer.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “module(s)” configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 - 6, and 8 - 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1, Claim 6 and Claim 11 recites the broad recitation “all other causative factors”, The specification references “all other available causative factors”. The claim(s) are considered indefinite because there is a question or doubt to the metes and bounds of all causative factors. Examiner recommends reciting “all other available causative factors” in the claim language. 
Claims 3-6 and 8-10 are rejected based on their dependency of claim 1 and claim 6 

Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed Claims 1, 3-6 and 8-11 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

In regards to Claim 1 (similarly Claim 6 and Claim 11), the prior art does not teach or fairly suggest: 
 “…  estimate a sale of each product corresponding to availability of inventory of each of the one or more products of the predefined category and the generated one or more scenarios using the multivariate multi-structure machine learning model, wherein the multivariate multi-structure machine learning model is learnt to estimate sales pattern across products for different scenarios by: determining error between the estimated product sale and actual product sale; identifying an optimal aggregation level in which the error is minimal by performing repeated iterations; iteratively finding and stabilizing an optimal multivariate multi-structure based on the identified optimal aggregation level for the different scenarios; and iteratively learning the multivariate multi-structure machine learning model based on the optimal multivariate multi-structure for the different scenarios and sales performance at individual product level when all products are available and when some of the products are missing while considering all other causative factors; and a demand transfer estimation module configured to estimate a demand transfer of each product using the estimated sale of each of the one or more products”.

Examiner finds that Shariff et al. (US Publication No 20190012682A1) teaches a system, method and computer readable media for managing a sales pipeline, and generating demand based on real time demand and predicted demand. (see par. 0005-0007). In particular, Shariff discloses collecting sales drivers wherein the virtual promotion comprises a combination of a category or sub -category, a location, and a price range, calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, (see par. 0006-0007),aggregating data  (see par. 0068; 0078) and developing a model to analyze the data (see par. 0120; 0167).  
Mukherjee et al.( US Publication No 20170061452A1) teaches systems and methods for forecasting using matrix completion  (see Abstract). In particular, Mukherjee discloses forecasting items in groups (also known as clusters). In other words, instead of forecasting what each individual SKU will sell, one would place a SKU in a group with other SKUs that have similar characteristics. Then, one forecasts what the group of SKUs would sell. Data series 430, data series 440, and data series 450 could be forecast as a group. The forecast could then be used to order the proper number of items for each of the three SKUs. While there are currently existing methods and systems for grouping SKUs, it would be desirable to have a more accurate method and system of grouping SKUs for forecasting purposes. Modeling in groups is also known as multivariate modeling (see par. 0052). 
Im et al. , (GPLOM: The Generalized Plot Matrix for Visualizing Multidimensional Multivariate Data,  IEEE Transactions on Visualization and Computer Graphics), teaches matrix analysis utilizing independent and dependent matrices (see Sect I). 
Although Shariff, Mukherjee and Im teaches the sales demand modelling elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, the sales estimation and demand transfer analysis. 

The dependent claims 3-5 and 8-10 are eligible under 35 U.S.C. 102 and 35 U.S.C. 103 because they depend on claim 1  and claim 6 that is determined to be eligible.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20190180301 A1 to Mahalanobish et al- Abstract –“ Examples provide demand transference modeling for item assortment management. A demand prediction component analyzes item attribute data using a demand transference model to calculate a magnitude of demand transfer between items in a set of substitute items associated with a proposed item assortment. The proposed item assortment includes at least one assortment change. The assortment change includes a set of one or more items to be added to a current item assortment and/or a set of one or more items to be removed from the current item assortment. The demand prediction component generates a demand transference result including the calculated magnitude of demand transfer for each item in the set of substitute items and/or a predicted walk-off rate associated with lost demand. An assortment recommendation component generates an accept recommendation and/or a reject recommendation based on the demand transference result, the predicted walk-off rate, and/or a demand transference score.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/      Examiner, Art Unit 3624